Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: 
Applicants had made an attempt to correct the continuing Application information. However, in the second corrected data sheet filed on 7/09/2020, it is shows the following:
Application 15/676,459 is a continuation of Application 14/959,309.
Application 15/676,459 is a continuation of Application 14/622,969.
Application 15/676,459 is a continuation of Application 14/616,774.
Examiner notes that the Application 15/676,459 is not a continuation of as indicated above.
Applicant is required to update the continuing Application information, and made a correction to the specification of paragraph [0001]. Applicant should make separate any reference to the continuations with regard to related Applications that may be referred to as been related and incorporated by reference. Stated differently, Applicant should distinguish between continuations Applications and references to be incorporated if any. 
Appropriate correction is required.
The following is an Examiner attempt to help the Applicant with regard to the continuing Applications: 
The instant Application 16/524, 508 is a continuation of Application 15676459, filed 08/14/2017, now U.S. Patent #10368322 is a continuation of 14966439, filed 12/11/2015, now 
13862425 Claims Priority from Provisional Application 61625078, filed 04/16/2012.

The priority date of the instant Application is taken with regard to the earliest priority date of record, which is that of the Provisional Application No. 61/625,078, filed April 16, 2012.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims1-2, 4-5, 8-11, 13-14, 17-20, 22-23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stern-Berkowitz et al. US 20170353931 A1. Hereinafter referred to as Stern.
	Regarding claim 1, Stern discloses cell-specific sounding reference signals (SRS) configurations define the subframes in which SRS are permitted to be transmitted by WTRUs for a given cell. WTRU-specific SRS configurations define the subframes and the transmission parameters to be used by a specific WTRU. These configurations are provided to the WTRU via 
if maximum power may be exceeded in the last OFDM symbol in a subframe in which SRS is to be transmitted by a WTRU and there are other channel types to be transmitted in that symbol by the WTRU besides SRS, the WTRU may drop, (i.e., does not transmit), SRS in that subframe, see paragraph [0298], also Stern discloses that  if maximum power may be exceeded in the last OFDM symbol in a subframe in which periodic SRS is to be transmitted by a WTRU and there are other channel types to be transmitted in that symbol by the WTRU besides SRS, the WTRU may drop, (i.e., does not transmit), SRS in that subframe, see paragraph [0299]. (Interpreting the claimed “time period satisfying a duration threshold” as the last symbol of Stern, the above teaching correspond to the claimed determining a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell), Stern also discloses that when a PUSCH is on Cell 1, the subframe is an SRS cell specific subframe for both Cell 1 and Cell 2, SRS transmission is scheduled in this subframe for Cell 2, but not Cell 1. When the WTRU is scheduled to transmit PUSCH on a serving cell, (for example Cell 1), in a serving cell specific SRS subframe of that same cell, but is not scheduled to transmit SRS for that serving cell (Cell 1) in that subframe, while the same subframe is a serving cell specific SRS subframe of another serving cell, (for example Cell 2), where this WTRU transmits SRS on that cell (Cell 2), one or more of the following rules may be used. In accordance with a first rule, the WTRU may not transmit PUSCH in the last OFDM symbol of the subframe on Cell 1 if the PUSCH resource allocation, (for Cell 1), even partially overlaps with the SRS bandwidth configuration for Cell 1. Otherwise, the WTRU may transmit PUSCH normally, (including in the last OFDM symbol), on Cell 1. In this case, a maximum power procedure may be needed to handle simultaneous SRS (on Cell 2) and PUSCH transmissions (on Cell 1). Stern also discloses avoiding a possible power issue, the WTRU may not transmit PUSCH in the last OFDM symbol of the subframe on Cell 1. See paragraph [0267]. (Claimed dropping or adjusting a power of one of the first signal or the second signal; and transmitting at least one of the first signal via the first cell or the second signal via the second cell).
	Regarding claim 2, Stern discloses as indicated above with regard to claim 1, the WTRU may not transmit PUSCH in the last OFDM symbol of the subframe on Cell 1 if the PUSCH resource allocation, (for Cell 1), even partially overlaps with the SRS bandwidth configuration for Cell 1. (Claimed a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval).
	Regarding claims 4 and 5, Stern discloses handling maximum power scaling in case of simultaneous SRS(s) and SRS(s) transmitted simultaneously with PUSCH(s) and/or PUCCH(s) transmissions. In any of the above cases where, in a given cell in a given subframe in which SRS may be transmitted in the last OFDM symbol, and in the same cell and/or another cell, another signal or channel, i.e., PUCCH, PUSCH, or SRS, may be simultaneously transmitted in that same subframe in the last OFDM symbol. See paragraph [0292]. (Claimed the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH), as in claim 4; and claimed the second signal is either a sounding reference signal (SRS) or for a transmission via a physical 
Regarding claim 8, Stern as indicated above claim 1, discloses that the WTRU may not transmit PUSCH in the last OFDM symbol of the subframe on Cell 1 if the PUSCH resource allocation, (for Cell 1), even partially overlaps with the SRS bandwidth configuration for Cell 1. (Claimed the time period satisfying the duration threshold comprises:  the time period being at least a duration of one symbol).
Regarding claim 9, Stern discloses handling maximum power scaling in case of simultaneous SRS(s) and SRS(s) transmitted simultaneously with PUSCH(s) and/or PUCCH(s) transmissions. See Paragraph [0292]. Stern further discloses that power scaling rules may be applied separately for all but the last OFDM symbol, and then again for the last OFDM symbol. For the last OFDM symbol, one or more of the following additional or modified rules may be used. In accordance with a rule, the SRS may be specified to have its own unique priority amongst the priorities of the other channel types, for example as shown in Table 14, and then the existing priority-based power scaling may be applied with modification to include SRS. Periodic SRS and aperiodic SRS may have different priorities. See paragraph [0293].  (Claimed adjusting the power of the one of the first signal or the second signal comprises scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device).
Regarding claims 10, 11, 13, 14, 17 and 18, these claims are directed to the implementation of the method steps by the device in the method of respective claims 1, 2, 4, 5, 8 and 9; the device specifies one or more processors; and memory storing instructions that, 
Claims 19, 20, 22, 23, 26 and 27 are directed to a computerized implementation of the method of respective claims 1, 2, 4, 5, 8 and 9, by the wireless device used in the method claims. Stern discloses a wireless device implementing the method steps using software module with executable instructions. See Paragraph [0304]. Therefore claims 19, 20, 22, 23, 26 and 27 are rejected for similar reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-20, 23 and 24 of U.S. Patent No.   10368322 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The following table is presented for ease of comparing the instant claims with patented claims.

Instant claims 1-27
Patented claims US 10368322 B2
1. A method comprising: receiving, by a wireless device, at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; determining a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the transmission power exceeding a power threshold, dropping or adjusting a power of one of the first signal or the second signal; and transmitting at least one of the first signal via the first cell or the second signal via the second cell. 



2. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first 
3. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol. 

4. The method of claim 1, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH). 
5. The method of claim 1, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the 
6. The method of claim 1, wherein: the dropping or adjusting the power of the one of the first signal or the second signal comprises adjusting a signal transmission power of the second signal; and the transmitting the at least one of the first signal via the first cell or the second signal via the second cell comprises: transmitting the first signal starting in the first time interval of the first cell; and transmitting, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell. 
7. The method of claim 6, wherein the second signal is for a transmission via a physical random access channel. 
8. The method of claim 1, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol. 
9. The method of claim 1, wherein the adjusting the power of the one of the first signal or the second signal 






10. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive at least one radio resource control (RRC) message comprising configuration parameters of a first cell and a second cell; determine a transmission power of a transmission comprising a first signal in a first time interval of the first cell and a second signal in a second time interval of the second cell, wherein the first signal in the first time interval overlaps, for a time period, with the second signal in the second time interval; based on the time period satisfying a duration threshold and the 




11. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal in more than one symbol of the second time interval of the second cell; or a last symbol of the first signal in the first time interval of the first cell overlapping in time with one or more sounding reference signal (SRS) transmissions in the second time interval. 
12. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the 
13. The wireless device of claim 10, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH). 
14. The wireless device of claim 10, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH. 
15. The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: adjust a signal transmission power of the second signal, if the time period exceeds the duration threshold and the transmission power exceeds the power threshold; transmit the first signal starting in the first time interval of the first cell; and transmit, overlapping in time with the first signal, the second signal starting in the second 
16. The wireless device of claim 15, wherein the second signal is for a transmission via a physical random access channel. 
17. The wireless device of claim 10, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol. 
18. The wireless device of claim 10, wherein the instructions, when executed by the one or more processors, cause the wireless device to adjust the power of the one of the first signal or the second signal by scaling the power of the one of the first signal or the second signal, and wherein the power threshold is a maximum allowable transmission power associated with the wireless device. 





19. A non-transitory computer-readable medium 




20. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with 
21. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the first signal in the first time interval of the first cell overlapping in time with the second signal starting in the second time interval of the second cell; and the first time interval and the second time interval overlapping in time with more than one symbol. 
22. The non-transitory computer-readable medium of claim 19, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH). 
23. The non-transitory computer-readable medium of claim 19, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the 
24. The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed, further configure the wireless device to: adjust a signal transmission power of the second signal, if the time period exceeds the duration threshold and the transmission power exceeds the power threshold; transmit the first signal starting in the first time interval of the first cell; and transmit, overlapping in time with the first signal, the second signal starting in the second time interval of the second cell. 
25. The non-transitory computer-readable medium of claim 24, wherein the second signal is for a transmission via a physical random access channel. 
26. The non-transitory computer-readable medium of claim 19, wherein the time period satisfying the duration threshold comprises: the time period exceeding a duration of one symbol; or the time period being at least a duration of one symbol. 
27. The non-transitory computer-readable medium of 

configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; determining a transmission power of a transmission comprising a first signal in a first subframe of the first cell group and a second signal in a second subframe of the second cell group, wherein a time overlap is associated with the first signal in the first subframe and the second signal in the second subframe; responsive to the time overlap satisfying a duration threshold and the transmission power exceeding a power threshold, dropping or adjusting a power of one of the first signal or the second signal; and transmitting at least one of the first signal via the first cell group or the second signal via the second cell group. 
    2. The method of claim 1, wherein the time overlap satisfying the duration threshold comprises: the first 
    3. The method of claim 1, wherein the time overlap satisfying the duration threshold comprises: the first signal in the first subframe of the first cell group overlapping in time with the second signal starting in the second subframe of the second cell group; and the first subframe and the second subframe overlapping in time with more than one symbol. 
  

  4. The method of claim 1, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH). 
    5. The method of claim 1, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or 
   
 6. The method of claim 1, wherein: the dropping or adjusting the power of the one of the first signal or the second signal comprises adjusting a signal transmission power of the second signal; and the transmitting the at least one of the first signal via the first cell group or the second signal via the second cell group comprises: transmitting the first signal starting in the first subframe of the first cell group; and transmitting, overlapping in time with the first signal, the second signal starting in the second subframe of the second cell group. 
    
7. The method of claim 6, wherein the second signal is for a transmission via a physical random access channel.   
   
 8. The method of claim 1, wherein the time overlap satisfying the duration threshold comprises the time overlap exceeding a duration of one symbol. 
    9. The method of claim 1, wherein the time overlap satisfying the duration threshold comprises the time 
    10. The method of claim 9, wherein the one symbol is a last symbol in the first subframe. 
    11. The method of claim 1, wherein the adjusting the power of the one of the first signal or the second signal comprises scaling the power of the one of the first signal or the second signal. 
    12. The method of claim 1, wherein the power threshold is a maximum allowable transmission power associated with the wireless device. 
    13. A wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive at least at least one control message comprising configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group; determine a transmission power of a transmission comprising a first signal in a first subframe of the first cell group and a second signal in a second 
    14. The wireless device of claim 13, wherein the time overlap satisfying the duration threshold comprises: the first signal in the first subframe of the first cell group overlapping in time with the second signal in more than one symbol of the second subframe of the second cell group; or a last symbol of the first signal in the first subframe of the first cell group overlapping in time with one or more sounding reference signal (SRS) transmissions in the second subframe. 
  
  15. The wireless device of claim 13, wherein the time overlap satisfying the duration threshold comprises: the first signal in the first subframe of the first cell group overlapping in time with the second signal starting in the second subframe of the second cell group; and the first subframe and the 
   
 16. The wireless device of claim 13, wherein the first signal is for a transmission via a physical uplink control channel (PUCCH), and wherein the second signal is for a transmission via a physical uplink shared channel (PUSCH). 
    
17. The wireless device of claim 13, wherein the second signal is either a sounding reference signal (SRS) or for a transmission via a physical uplink shared channel (PUSCH), and wherein the first signal is for a transmission via one or more of: a physical uplink control channel (PUCCH); or the PUSCH. 
    18. The wireless device of claim 13, wherein the instructions, when executed by the one or more processors, further cause the wireless device to: adjust a signal transmission power of the second signal, if the time overlap exceeds the duration threshold and the transmission power exceeds the power threshold; transmit the first signal starting in the first subframe of the first cell group; and transmit, overlapping in time with the first signal, the second signal starting in the 
    19. The wireless device of claim 18, wherein the second signal is for a transmission via a physical random access channel. 
    20. The wireless device of claim 13, wherein the time overlap satisfying the duration threshold comprises the time overlap exceeding a duration of one symbol. 
    21. The wireless device of claim 13, wherein the time overlap satisfying the duration threshold comprises the time overlap being at least a duration of one symbol. 
    22. The wireless device of claim 21, wherein the one symbol is a last symbol in the first subframe. 
    23. The wireless device of claim 13, wherein the instructions, when executed by the one or more processors, cause the wireless device to adjust the power of the one of the first signal or the second signal by scaling the power of the one of the first signal or the second signal. 
    24. The wireless device of claim 13, wherein the power threshold is a maximum allowable transmission power associated with the wireless device. 
    





	Regarding instant claim 1, instant claim 1 is directed to configuration parameters for a first cell and second cell, in lieu of a first cell group and second cell group, and time intervals in lieu of subframes, and does not specify (inter alias) the limitations that  “ the configuration parameters of a plurality of cells grouped into a plurality of cell groups comprising a first cell group and a second cell group, wherein: uplink transmission timing associated with the first cell group is based on a first cell of the first cell group; and uplink transmission timing associated with the second cell group is based on a second cell of the second cell group”. 
Instant claims 1-18 (as can be readily seen from the above table), suffers from similar deficiencies as discussed above with regard to claim 1 and with regard to respective patented claims 1-8, (11+12), 13-20, and (23+24).
Instant claims 19-27 are a computerized implementation of instant claims 1-9 and suffers from the same deficiencies indicated above with regard to claims 1-9.
In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

 
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See FORM PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/13/2021